 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlcan Aluminum CorporationandLocal Union 328,InternationalBrotherhood of ElectricalWorkers,AFL-CIO,'AlcanAluminumCorporationandUnitedSteelworkersofAmerica,AFL-CIO,'Cases3-RC-4364 and 3-RC-4403September 5, 1969DECISION ON REVIEW, ORDER, ANDDIRECTION OF ELECTIONOn March 22, 1968, theRegionalDirector forRegion 3 issued a Decision and Direction ofElection (attached) in Case 3-RC-4364, in which hefound the IBEW's requested unit of maintenanceemployees at the Employer's Oswego (Scriba), NewYork, plant to be appropriate. Thereafter. theEmployer and Steelworkers, which intervened inthat proceeding,filed requests for review, asserting,inter alia,that the Regional Director departed fromofficiallyreported precedentinhisunit finding.While the requests were pending before the Board,Steelworkers, on April 9, filed a petition in Case3-RC-4403 for an election in a unit of productionand maintenance employees at the same plant.' OnApril12,theRegionalDirectorissuedaSupplementalDecision, in which he treated thependingrequestsforreviewasmotionsforreconsideration. rescinded his Decision previouslyissued, consolidated the two cases, and provided forreopening of the hearing. Thereafter, the partiesstipulated that the record made in Case 3-RC-4364,together with documents subsequently filed, wouldconstitutetherecordintheconsolidatedproceedings.On June 6, the Regional Director issued a SecondSupplemental Decision and Direction of Elections(attached) inwhich he found that the IBEW'srequestedmaintenance unit, as well as the broaderunitsought,may be appropriate and directedself-determination elections in voting groups of themaintenancedepartmentemployeesandtheproduction employees, respectively. Thereafter, theEmployer and Steelworkers filed requests for review.inwhich they again urged that the RegionalDirector's findingthat amaintenanceunitmay beappropriate was a departure from precedent. TheIBEW filed opposition to the requests. The Boardby telegraphicOrder on October 1 granted therequests for review and stayed the elections directedpending decision on review. All parties filed briefs'Herein called the IBEW'Herein called Steelworkers'Steelworkers,we are administrativelyadvised,hada showing ofinterest,based on authorization cards antedating the hearing date, whichwas adequate to support its petition and to block the election directed inCase 3-RC-4364on review.The Board has considered the entire record inthese cases with respect to the issues under review.including the briefs on review, and makes thefollowing findings:The Employer's Oswego plant is an aluminumrollingmill.4Itsemployees have no history ofcollective bargaining.Atthetimeofthehearingtherewereapproximately 160 production and 117 maintenanceemployees at the Oswego plant. These employeesare located mainly in three departments, Production,Maintenance, and Purchasing and Traffic, whosemanagers report to the plant manager.Mostproduction employees work a 5-day, 40-hour week.some on a three-shift basis, some on a two-shiftbasis.'Production employees rotate shifts every 2weeks.About 70 of the maintenance employeeswork on the same rotating shift basis; some workthe same shift every day, usually the day shift: somework a 6-day, 40-hour week on a rotating three-shiftbasis.The Maintenace Department is comprised of anumber of subsections. Reporting to the departmentmanager are a mechanical engineer and two generalforemen, one for building and services and one forplant maintenance.Building and services has 2 subsections,buildingand yardsandmobileequipmentand service,eachheaded by a foreman. The building and yardssubsection has its own shop in a separate building, ashort distance from the plant. There, two buildingrepairmen, four yard crew men, and two equipmentoperators work days, and seven janitors work shifts.The mobile equipment and service subsection has itsown shop in the plant near the loading dock.Working days are an auto mechanic,' two generalmechanics and an apprentice. On shifts are fourforkliftmechanics, three equipment operators, andthree equipment operator helpers.The plant maintenance general foreman has sevenforemen reporting to him. The second and thirdshiftforemenhaveoverallplantmaintenanceresponsibilities.The other five foremen have theirown subsections, as follows:Theinstrumentmaintenancesubsectionhas twogroups of men: four instrument men and anapprentice, working out of the hot line maintenanceoffice,on days; and five pyrometrics electricians,The Employer has a number of other plants in the United States andCanadaHeadquarters for the division of the Employer's operations towhich the Oswego plant belongs is at Cleveland,Ohio Other plants withinthis division are atWarren, Ohio(a cold mill and paint mill), Fairmont,West Virginia(a cold mill and a remelt operation),Riverside,California(coldmills, forging and assembly),South Carney,New Jersey (finishingmill for siding and extruded stock); and Elizabeth Town and Melrose Park,New Jersey(bothwarehousing operations).Allof these productionfacilities have existing production and maintenance units'Remelt production is a 3-shift operation, as are certain operations in theplatemill, the soakingpit is "a 7-day, 4-turn trick" (themeaning of"4-turn trick"is not given in the record presumably it meant on a 4-shiftbasis), the rest of production operates on a 2-shift basis`The auto mechanic works in the building and yards subsection shop178 NLRB No 55 ALCAN ALUMINUM CORPORATION363working out of a cage in the remelt area, on shifts.Theelectricalmaintenance subsectionhas a shop inthe hot line motor room and comprises three groupsof electricians: shiftmaintenance electricians (agroup leader and two electricians on each shift plustwo apprentices on the third shift); two or threeconstruction electricians on days; and four or fiveshop electricians, including two apprentices and anair-conditioning specialist, also on days. Themillmaintenance subsectionoperates from a crib closeto the 100 inch mill. Each shift has a group leader,threemechanics and an apprentice--the first shifthas one helper and the third shift three helpers. Theremeltmaintenancesubsectioncomprises shiftmechanics (a group leader, three mechanics and anapprentice on each shift) operating from their ownshop in the remelt area; and a mason and a moldrepairman on the day shift. each with his own smallshop in the remelt area. Themachine shopsubsectionismade up of a roll shop, a machineshop and a fabrication shop. The machine shop,located at one end of the motor room, has a groupleader, twomachinists,a tool grinder, and anapprentice on the first shift, and a machinist on eachof the other two shifts. The fabrication shop, withinthemachine shop, has a group leader, sixfabricators and a helper, on days only. The rollshop, adjacent to the machine shop, has a groupleader, a roll grinder on each shift, two assemblersand an apprentice on days, and two bearinginspectors on the second shift.The mechanical engineer supervises directly threeshift lubricators who use a desk in one of the tworoll coolant buildings as their headquarters.InadditiontotheforegoingMaintenanceDepartment employees, the following employees inother departments perform both production andmaintenance functions: three roll coolant operatorsin the Production Department, working shifts,, andthestoresemployees (a chief storekeeper, astorekeeper. a receiving clerk, four stores clerks, anda truck driver-expediter-stores clerk) in the Trafficand Purchasing Department.The flow of production at the Oswego plant maybe described as follows:About 60 percent of the aluminum ingots' used inproduction at the Oswego plant is shipped in fromthe Employer's Canadian smelting plants; the other40 percent is cast from aluminum scrap in theremelt mill at the Oswego plant.The remelt process involves first the unloading ofscrap from railroad cars or trucks by trackmobilesoperated by a two-man crew (the shift equipmentoperator and his helper in the equipment and servicesubsection). In these unloading operations. and intransferring the scrap from the trackmobiles to themill receiving dock, production employees in theremeltmilland building and yards maintenanceemployees are frequently assigned to help. The scrapis stored in scrap boxes. It is taken from storage byforklift and dumped into a scrap charging machinewhich shoves the scrap into one of two meltingfurnaces. Dross collecting on the surface of the meltisremoved and conveyed to a nearby dross padwhere usable metal is recovered. The melt, whenheated to the proper temperature, is transferred to aholding furnace, where tests are made and alloyingredients added, if necessary. The melt is thengivenachlorinebath(underpressure)andtransferredtoacastingunit,atablewithwater-cooled molds mounted on hydraulic cylinderswhich are retractable into a deep pit. As the meltflows into the mold it solidifies and the cylinderretracts into the pit, generally 10 to 12 feet.depending on the length of ingot desired. A cranethen removes the ingot and places it on the floor. Afork trucker then picks it up, weighs it and conveysiteither to storage or, if it is to go directly intoproduction. to the nearby scalper area. Before goinginto hot line production, all ingots are taken to thescalpingmachine which cuts off one-half to 1 inchfrom both sides of the ingot.The hot line production department consists ofthe soaking pits, the 120 inch rolling mill, and the100 inch rolling mill. The soaking pits at theOswego plant are 14 gas-fired furnaces withretractableroofswhich are retracted by radiocontrol from a large crane. The crane loads theingots into the pits where they are heated to therequired rolling temperatures, which vary from 900to 1200 degrees F. The ingots "soak" in the pits forperiods of a few to 24 hours. After the soakingprocess is completed the crane removes the ingotsfrom the pits and places them in an "ingotbuggy"which takes them by rail to a position infront of the 120 inch rolling mill.The 120 inch mill is a large 4-high rolling millthrough which the ingot is passed back and forthuntil the thickness of the ingot has been reduced to1 -- 1 1 /2 inches. After this process the ingot istrimmed at a shear and, unless it is to be processedinto plate in the adjacent plate mill, passed on to the100 inch mill.The 100 inch mill consists of three stands throughwhich the material passes just once." After passingthrough the last stand the product is coiled on acoilingmachine,weighed,transportedtotheshippingdepartment,wrapped, and loaded intotruck or trailer car for shipment to other plants.Material to be moved from the 120 inch mill tothe plate mill is cut into lengths from 4 to 20 feetand in the plate mill several operations areperformed. including stretching and sawing, toachieve the correct shape and size. The plate is thentaken to the shipping area by crane for wrapping orpackaging and shipment.'These ingots are big slabs of aluminum 18 inches thick,up to 4 feetwide, and roughly 10 feet longThismill is closed down for maintenance at least 1 day a week. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the integration of the various maintenancefunctions performed by the aforementioned groupsofmaintenance employees, the record reveals thefollowing facts:Building and yards subsection employees workwith production employees on major repair fobs,' asextrahelp in the remelt department. and inrebuilding remelt furnaces (such rebuilding projectsoccur two or three times a year for periods of about3weeksonathree-shiftbasis).Productionemployees work with building and yards employeesduring annual production slowdowns (of I to 3months' duration). Production employees workingon the 100 inch mill may be assigned to suchbuilding and yard work at least I day each weekwhen that mill is down.The shift forkliftmechanics in themobileequipment and service subsection service, repair andmaintain the 24 forklift trucksin useas well as 2trackmobiles and 10 personnel carriers. They spendat least half their time doing such work in theremelt area and the rest in the hot line departments,or in the shop doing major repairs. Forkliftoperators frequently assist fork lift mechanics whenemergency repairs are being made on their vehicle,,.The two general mechanics in the subsection serviceequipment, such as compressors, scales, watertreatment equipment, water cooling towers and rollcoolantpumps,throughouttheplantThetrackmobilecrews,althoughassignedtothissubsection,takedirectionsfromtheremeltproductionforeman,and,asaforementioned,frequently are assisted by production employees inscrap moving operations.The shift lubricators are responsible for thecorrect operation of all lubricating equipment in theplant. Every several months sludge collecting in theoil tanks under the mills must be removedWhensuchcleaningoccursduringslackproductionperiods, the lubricators are assisted by productionemployees.Instrument maintenance men repair, maintain andtroubleshoot instruments throughout the plant.Production employees assist them in troubleshootingwork. Pyrometrics electricians do electrical work onthefurnaces, troubleshoot thermocouples, installpiping and controls, and, with the instrument men,do electricalmaintenance on the dross pad. Asaforesaid, onmajor repairs and furnace rebuilds,pyrometrics electricians are assisted by productionemployees and building and yard employees. Theshiftmaintenance electricians keep the hot linerunning.Production operators assist then in theirfrequent troubleshooting assignments. Constructionelectricians install and repair wirings throughout theplant.The air-conditioning specialist maintains theplant air-conditioning equipment. Other electricianswork mainly in the shop'including major repairs of the remelt furnaces which occur about every2 months and involve 3 days'to a week's workThemillmaintenancemechanicsperformmechanicalmaintenancemainly for the 100 inchrollingmills and, as needed, for the 120 inch rollingmill and the plate mill. This maintenance involvesmillwright work, pipe fitting, welding, mechanicalrepairs. and changing of rolls. Production employeesassist them at controls when repairs are being madewhile the mills are in production.The remelt maintenance mechanics on each shiftperform the necessary mechanical repairs to keepthe remelt production equipment operating. Themason does masonry repair and installation onfurnacesand takes directions from the remeltproduction foreman. Production employees as,,istthesemechanics and the mason in troubleshootingrepairsand,asabove stated, assist in furnacerebuilds and major repairs. The mold repairmanrepairs molds in his shop and sets them up with thehelp of mechanics and casting pit crew men, and hetakes directions from the man in charee of thecasting station.Machine shop employees spend most of their timein their shop, which has lathes, milling machines,drills, shapers, etc. The machinist on the second andthird shifts is responsible for servicing the scalpingmachine. He goes to the scalper to install the newlysharpened sets of knives in the scalper head. Thetool grinder, who grind,, these knives, changes theknives for the day shift. He also regrinds the sawblades in the plate mill. The fabricators spend aboutthree-quarters of their time in their shop fabricatingSteel parts for equipment and the rest of their timein the plant installing these parts. The roll shopemployees also spend most of their time in theirshop.The roll grinders change rolls on the firststand of the 100 inch mill at least once a day: on thesecond stand, about every second day; on the thirdStand, twice a week: and on the 120 inch mill,usually once a week. In their work they have somecontactwiththeproductionforemen.Theassemblersdisassembleandreassemblerollerbearing housings (attach(,d to spray bars whichspraycoolanton the rolls) and stripper bars(attached to the rolls). The bearing inspectors on thesecond shift spend about half their time inspectingbearings, which are dismantled, washed, oiled andinspected twice a year. The rest of their time theywork as assemblers.The roll coolant pump operators, under thesupervision of the hot line general foreman, operatethe equipment in the two roll coolant buildings, onefor each rolling mill. They maintain the properlevelsof coolant in the oils, clean the tanks out.remix coolant, operate water softeners, run thepumps, change filters, and also perform some repairwork on their equipment.10 The stores employeeshandle stores for, and serve, both production andmaintenance departments."The general mechamc^do most of it ALCAN ALUMINUM CORPORATIONSeniority for job openings is departmental, and ifopenings are not filled from within the department.bids are sought from other plant departments beforeuseismadeofoutsideadvertising.Mostmaintenance employees have previously worked inproductionjobs.However,suchtransfereesfrequently have had priormaintenanceexperienceand those without it are transferred to generallyunskilledmaintenance jobs.Fewmaintenanceemployees have transferred to production jobs.Productionandmaintenanceemployees receivethe same fringe benefits and their jobs are evaluatedunder the same system. They use the same plantentrance and the same wash and locker rooms.Although there are common eating facilities,maintenanceemployees generally eat in their ownshops.TheRegionalDirectorconcluded that "theidentityof the maintenance employees is notobscured or obliterated by a fusion of functions intheproduction process.," and, therefore,foundthat, in the absence of a bargaining history for abroaderunit,amaintenanceunitmay beappropriatewiderAmerican Cyanamid Company,131NLRB 909. and subsequent cases applying theprinciples enunciated therein.The Employer andSteelworkersdisputetheRegionalDirector'sconclusion. The IBEW points to a number of factorsin support of the conclusion reached by the RegionalDirector and, in addition, argues that Steelworkers'petition,filedafterthe issuance of theinitialDecision and Direction of Election herein, shouldhavebeendismissedasuntimely,becauseSteelworkers did not have a showing of interest tosupport a cross-petition in Case 3-RC-4364, andthat, in any event, because of its time of filing, thepetitionforthebroaderunitshouldnotbeconsidered as a factor by the Board in judging theappropriateness of the requested maintenance unit.We reject this argument. The IBEW filed no requestfor review of the Regional Director's SupplementalDecision,Order Consolidating Cases and Notice ofHearing.Moreover, as above-noted, Steelworkershad a sufficient showing of interest to support across-petitionforaunitofproductionandmaintenance employees.Upon our evaluation of the facts of this case, assetforthabove,we conclude, contrary to theRegional Director, that the maintenance departmentunit sought herein is not a distinct and homogeneousgroup of employees with interests separate fromthose of other employees and therefore it may notbe represented as a separate appropriate unit. At theoutset,we note that the Employer's plant hereinvolved is in the basic aluminum industry in whichoperations are highly integrated and bargaining hasproceeded historically on a plantwide basis. It wasprincipally for these reasons that theNational Tube"doctrine was extendedto the aluminumindustry inThe PermanenteMetalsCorporation,89NLRB804.Although since ourMallinckrodt12decision we365no longer adhere to theNational Tubedoctrine, wenevertheless view the integrated nature of operationsandthepatternofbargaininginindustriespreviously covered by that doctrine, although notthemselves controlling, as relevant factors to beconsidered,togetherwithallotherfactsandcircumstances in each case, in making unit findings.Indeed, our overruling ofNationalTubewasintended to apply a uniform standard to allindustriesandmake integration of operations arelevant factor in all. The effect of the change wasto end theautomaticdenial of separate units in thefour previously favored industries, and the totaldisregard of this factor in all others. Starting withMallinckrodt,wehaveconsidered,andshallcontinue to do so, the fact and degree of integration,as well as the industry pattern of bargaining, in eachcase on its merits. That is the standard we apply tothis case.We are persuaded that a number of the otherrelevant factors set forth more fully above supportour conclusion. Thus, production employees over theyear spend substantial periods of time in variousmaintenancefunctions,especiallyinassistingbuildingandyardsemployeesandremeltmaintenanceemployees.Likewise,maintenanceemployees,particularlybuildingandservicesemployees, are frequently called on to work as extrahelp along with production employees in the remeltdepartments. Furthermore, a number of equipmentoperators in building and services, although in themaintenance department, perform functions whichare not strictly maintenance, while others do bothproduction and maintenance work.13Inaddition,there is a close relationship among productionemployees and all the groups of maintenanceemployees in plant maintenance; all maintenancepersonnelperformfunctionsessentialtothecontinuedoperationofthevariousproductionprocesses, spending a substantial percentage of theirtime in troubleshooting production equipment andmachinery; some work in close contact with, andrequire the assistance of, production employees inmaking repairs; and some take directions fromproduction foremen in the performance of theirmaintenanceduties.Indeed,itappearsthat,generally, the groups of employees in the varioussubsections of the maintenance department havemore contact with production employees than theyhave with each other. And it appears that mostmaintenance employees have previously worked inproduction jobs.For the above reasons, and upon the entire recordin these cases, we find the requested maintenancedepartment unit to be inappropriate,"' and we shall"NationalTube Company.76 NLRB 1199"Mallinckrodt Chemical Works. UraniumDivision.162 NLRB 387"As notedabove, theroll coolantoperators and storesemployees, notsought to be included in the requested maintenance unit, perform bothproduction and maintenance functions"SeeAmerican Cyanamid,supra.US Plywood-Champion Papers. Inc. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDdismiss the IBEW's petition.15 We further find thatthe only appropriateunit herein,for the purposes ofcollective bargaining,is as follows:All production and maintenance employees at theEmployer'sOswego (Scriba),New York plant,excludingofficeclericalemployees,professionalemployees, guards, and supervisors as defined in theAct.ORDERIt is hereby ordered that the petition filed in Case3-RC-4364 be, and it hereby is, dismissed.[Direction of Election" omitted from publication.]MEMBER FANNING,dissenting:My colleagues here reverse a factually accurate,precedent-supported,well reasoned and discerningdecisionbytheRegionalDirectorgrantingself-determination to a maintenance department. Icannot agree.The setting is a plant where earlier bargainingattempts on a plantwide basis have not succeeded.The current consolidated proceeding arose after theinitialpetition for the maintenance unit was filedanddecisiongrantingithad issued.Quitesignificant, apparently, is the fact that the plant isan aluminum rolling mill."At the outset," as my colleagues say, this is the"aluminumindustry"highlyintegratedandaccustomedtoplantwidebargaining."Otherrelevant factors," they say, support their conclusionthat the maintenance employees sought are not adistinct and homogeneous group of employees- aconclusion which, I must say, reflects a remarkabletalentforaggrandizingcompletelynormal,run-of-the-millcontactbetween production andmaintenance employees to keep a plant in operation.Thus it would seem that craft maintenanceemployees in the aluminum industry are right backwhere they were beforeMallinckrodt,162NLRB387. That decision in significant part dealt with apromised end to plantwide unit guarantees in fourbasic industries.My colleagues subscribed to thisprinciple,but they have now effectively negatedapplication of it in the aluminum industry. dust as174NLRBNo 48 The case ofCrown Simpson Pulp Company,163NLRB No 109, citedby theRegional Director as support for his contraryconclusion,is in our view, factually distinguishable"The IBEW indicated at the hearing that it did not wish to participatein an election in a production and maintenance unit"In order toassure thatall eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB1236,N LR B v Wyman-Gordon Company,394 U S 759Accordingly,it is hereby directed that a corrected electioneligibility list containing the, names and addresses of all the eligible voters,must be filed by the Employer with the Regional Director for Region 3within 7 days of the date of this Decision on Review and Direction ofElectionThe Regional Director shall make the list available to all partiesto the electionNo extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstancesFailure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filedtheirTimber Productsdecision, 164 NLRB No. 109,did in the lumber industry.Idissented there; Idissent here."American Cyanamid,131NLRB 909, a decisionpresumably applicable to all industries, is cited insupport of their conclusion that the employees atthis aluminum plant are entitled to bargain only ona combined production and maintenance unit basis.The Regional Director cited this decision for theopposite result. Two of my colleagues participatedwithme inAmericanCyanamid,reiteratingalongstandingBoard policy of permitting separatemaintenanceunitson initial organization andproviding the lead case on this principle since.38Another colleague participated with me inCrownSimpson Pulp,163NLRB No. 109, which relieduponAmericanCyanamidand is now termedfactuallydistinguishable from the instant case,without discussion.19TheindustrywaschemicalinAmericanCyanamid,an industry with integrated processingnot unlike aluminum and steel and lumber and wetmilling, though never added to that exempt groupunder theNational Tubedoctrine. The maintenanceemployees at the chemical plant involved wereestablished in separate departmental sections, withtheirown supervision.Theyperformed variedmaintenance work for the entire plant, exercising theparticular skills required. Their work was frequentlyaccomplishedingroupsandsometimesinconjunctionwithproductionworkers,who alsomade adjustments on their own machinery. It isdifficult to ignore the parallel between that case andthis.The main witness here was the Employer'smaintenance manager and we have in evidence theEmployer's organization chart of its maintenancedepartment.This reflects complete departmentalorganizationof a group of approximately 106employeesandapprentices.Themaintenancemanager who testified is the head of this majordepartment, which is supervised at the intermediateor section level by general foremen - one forBuildingsandServicesandoneforPlantMaintenance- andsupervised at the subsection levelby foremen. The subsectionsare:Buildings andYards,Mobile Equipment. Instruments. Electrical.Machine Shop (including a Roll Shop and a"My colleagues speak of pre-Mallinckrodtseverance as automaticdenial for four favored industries on the basis of integrated operations and"total disregard"of that lactor"inallothers'Total disregard is asweeping conclusionMy own concern for the impact of integratedprocessing on severance is apparent inMallinckrodt,129 NLRB312, to 3,and inKennecott Copper,138Ni RB 118 124 that my colleagues nolonger deny severance automatically in all industries is still not clear tome Their uniform standardsseem to heinsuring that sort of umlormily"I had dissented from an earlier decision in the sameAmericanCyanamidproceeding,130 NLRBI,4ChairmanMcCulloch,MemberBrown, and then Member Leedom voted to vacate that decision at 131NLRB909, and I concurred"Member Zagoria there agreed with Member Jenkins and me that themaintenance lunction was separately identitiable at Crown Simpson'shighly integrated and automated pulp mill despite the tact that somemaintenance work was done in conjunction with production employees ALCAN ALUMINUM CORPORATION367Fabricating Shop, the latter working days only),MillMaintenance,andRemeltMaintenance,reflecting by their titles a comprehensive plant ofmaintenance for structures, grounds, and equipment.My colleagues recite the full classificationcomplementofeachofthesesubsectionsofmaintenance and then separately discuss variousfunctions.The approach taken avoids meaningfulcorrelation. It fails to show the true impact of themaintenance operation at this plant, as reflected bythe testimony of the plant's maintenance manager.Apparently my colleagues are not impressed by thefactthatemployees hired at the top of themaintenance scale are hired as journeymen and thatthose recruited from production for maintenance aresubjecttoapprenticeship"for instrumentation,electricalwork, millwright work, and other areas ofthe plant." Their emphasis isa focus on contactsbetweenproduction employees andmaintenanceemployees at times when lack of such contact wouldbeabnormalduring periodic shutdowns,majorbreakdowns, and troubleshooting.20 The approach ispiecemeal, to say the least.If ever a record established the existence of adistinct,wellorganized.separatelysupervisedmaintenanceoperation,thisisit.21Itisanunderstatemenc. to say, as I do, that there is amplejustification for the Regional Director's conclusionthat here, as inAmerican Cvanamidand inCrownSimpson Pulp,therehas been no "fusion" ofmaintenance functions with the production process.To dismiss the petition for a separate maintenanceunitby emphasis on troubleshooting, on "some"maintenance personnel working in contact withproduction employees and being assisted by them (inallwaysbutskill),andon `'some" taking"directions" from production foremen (when all areprovided to the hilt with their own supervision to theextent they need it), avoids responsible assessmentof this record and achieves the same old plantwideunit longaccorded this industry by the Board.American Cyanamid,lead case'though it is, is leftahollow shell, and that part ofMallinckrodtintended to end plantwideunitguarantees only an"Shutdownsof parts ofthe plant aieperiodic, partly dueto basic repairand rebuildingregularlyrequired and partly to the product being producedat particular times, such as the 100 inch mill not operating when plate isbeing produced The ctilization of production employees whose productionworkhas temporarily been eliminated to assist maintenance employees isboth economic and humane.But, onthis record,there can be no questionthat the contact between the two during such shutdowns does not result inproduction employees contributing maintenance skills to the workat hand.The same is true during major breakdowns, when allemployeesbend theireffortsto restore productionAs to calls formaintenance troubleshootingbeing made by production foremen without botheringthe shiftmaintenanceforeman, the authority so exercised is one of summoning not supervising,and the helpsupplied bythe production operator whose equipment requiresrepair is that which any production employee would be expectedto do, likestarting a motor or watching a dial,while the maintenance employeeattempts a repair.'The unit sought in this case is a particularly appropriate maintenanceunit because of its comprehensiveness,including laborers and janitors aswell as skilled employees SeeAllied Chemical&Dye Corporation,120NLRB 63,67illusory signpost. 22Self-organization is a right guaranteed employeesinSection9(b),asIobserved inAmericanCvanamid.Until the statute is changed by Congressitself,itismy interpretation that, on initialorganization,maintenance employees as a groupmay be accorded self-organization, if they so desire.Iwould affirm the Regional Director.MEMBER JENKINS, dissenting.For the reasons expressed by the RegionalDirector, I would affirm his decision.DECISION AND DIRECTION OFELECTIONUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, a hearing washeld before a hearing officer of the National LaborRelations Board. The hearing officer's rulings madeat the hearing are free from prejudicial error andare hereby affirmed.Pursuant to the provisions of Section 3(b) of theAct,theBoardhasdelegated its powers inconnectionwiththiscasetotheundersignedRegional Director.Upon the entire record in this case, the RegionalDirector finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization(s) involved claim(s) torepresent certain employees of the Employer.'3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer within meaning of Section 9(c) (1)and Section 2(6) and(7) of the Act.4.The following employees of the Employerconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:'"See "Two Years Under Mallinckrodt A Review of the Board's LatestCraft Unit Policy" by Laurence J Cohen, in CCH Labor Law Journal,April 1969, Volume 20, Number 4'United Steelworkers of America.AFL-CIO,herein called Intervenor,was permitted to intervene on the basis of a showing of interest.'The Employeris engaged in the operation of an aluminum rolling millinOswego(Scriba),New York. There is no history of collective-bargainingat this millBasically,mill'spersonnel structure consists of about 100production employees who aredirectly involved in the continuous processof producing aluminum and about 118 maintenance employees who do therepair work necessary to keep the plant functioningThe Petitioner seeks a unit limited to all maintenance employees at theplantThe Employer and the Intervenor contend that the highly integratednature of the aluminum mill operation,including the necessity of theproduction employees working closely with the maintenance employees tofacilitate continuous operations,make a unit consisting of the productionand maintenance employees the only appropriate unitThe Employer'smaintenance department consists of the buildings andservices section and the plant maintenance section. each of which is headedby a general foreman who reports directly to the maintenance managerBoth the maintenance manager and production manager report directly tothe plant managerThe buildings and services section and the plant maintenance section aredivided into subsections which are located in separate areas throughout theplant,generally in close proximity to the production area which they 368DECISIONSOF NATIONALLABOR RELATIONS BOARDAllmaintenance employees employed by theEmployer at its plant on Lake Road, Oswego(Scriba),New York, excluding office clericalemployees,productionemployees,guards,professional employees, and all other employeesand all supervisors as defined in the Act.[Directionomittedfrompublication.1serviceOne of the subsections of the building and services section, thebuildings and yard subsection,is located in a separate building away fromthe main plantThe buildings and services section is subdivided into a buildings andyards subsection and a mobile equipment and service subsection Each isheaded by a foreman who reports directly to the general foreman of thebuildings and services section The plant maintenance section is subdividedinto an instrument subsection, an electrical subsection,a machine shopsubsection,a mill shop subsection and a remelt subsection,each of which isheaded by a foreman who reports directly to the general foreman of theplant maintenance sectionAlso reporting to the general foreman of plantmaintenance are a second shift and a third shift maintenance foreman. Themachine shop subsection is further subdivided into a roll shop,a machineshop, and a tabricating shop. Some of the classifications which are utilizedin the various maintenance functions include auto,general, and equipmentmechanics,forklift operators.electricians,instrument men, roll grinders.assemblers,toolgrinders,fabricators,mold repairmen,variousapprentices,janitors,helpers, etc There are also three shift lubricators whoreport to the mechanical engineer who reports in turn directly to themaintenance managerMaintenance and production employees receive the same fringe benefitsApproximately 70 of the maintenance employees work the same hourlyscheduleasdo the production employees.and the balance of themaintenance employees work a schedule which is different from that of theproduction employees.According to the record,departmentalseniorityisutilizedinmaintenance promotional situationsThereafter,employees from theproduction department are permitted to bid upon any remaining openingbefore an outsider is hired to fill a vacancy.A majority of the Employer'spresentmaintenance employees formerly workedin the productiondepartment From the record it appears that transfer of employees fromthe maintenance department to the production department is rare.The production employees and the maintenance employees do notinterchange.For the most part, any work performed by productionemployees with maintenance employees appears to be incidental to theproduction employee's regular employmentThe record does disclose,however, that there are some instances where maintenance and productionemployees will work together on tasks which are not strictly related to theproduction process.Thus, when a furnace has to be rebuilt,employees aredrawn from all departments and the maintenance supervisors will beallocated production employees who work with maintenance employeestearing down and rebuilding the furnacesMajor rebuilding jobs occur twoor three times a year and last roughly three weeks. Less extensive repairsof the same nature can require from three days to a week to completeThere is also a track mobile crew(operator and a helper)on each of thethree shifts who works out of the building and service section, one ofwhose functions is to bring cars of scrap and ingot into receiving sectionsWhen material is jammed into the operator's truck,and extra help isrequired to remove it, production people can be utilized for this purpose.Generally, the track mobile crew(the operator and his helper) are directedby a production foreman, although they do not officially report to himEmployees from the building and yard subsection can assist in the remeltdepartment if there is a pile up of equipment or a flow out of metal into acasting pit in which case they will help the casting operator remove suchmetal from the pitWhen the plant has slow periods of production, themill is run on a four day production schedule On the fifth day productionemployees from the mill may be used for such miscellaneous items as grasscutting or snow shoveling,painting and general cleanup, which wouldinclude the removal of oil and muck from the bottom of tanks Finally, theEmployer's 100" mill and the hotline is generally shut down for a full daya week when the Employer is producing plate At this time the employeeswho are normally employed on the 100" mill and hotline, who are notutilized on the Employer's plate operation or engaged in clean up work fora production foreman, can,upon request by maintenance,assistmechanicsfrom the maintenance department in the repair and maintenance of the100" millOn the second and third shifts,when a production foreman determinesthat he requires the assistance of a maintenance man for such functions aschanging a motor on a furnace door, he may, in the absence of the shiftmaintenance foreman, direct a maintenance employee to perform the workwithout consultingwith the shiftmaintenance foreman However,as notedabove, there is a maintenance foreman on both the second and third shiftswhose responsibility it is to oversee the maintenance operationsAlso,when a production foreman has a special project involving such things asthe improvement of equipment under his jurisdiction he may request andutilizemaintenance employees to accomplish the task where their skills areneeded From the record as a whole, and the examples furnished therein, itappears that the maintenance assistance work occasionally assigned toproduction employees is of the simplest kind consistingof elementarymaintenance tasks which demand no special skillThis factsuggests thenarrow competence of production employees in the area of maintenancework See ChasPfizer & Co. Inc.162 NLRB No 137In accord with longstanding Board policy concerning initial organization,and based on the record herein made concerning the separate function ofthese maintenancedepartmentemployees,I findthat theymay constitute aseparateunitforpurposesof collective-bargainingSeeAmericanCyanamid Company.131NLRB909. The reasons assigned by the BoardinS D WarrenCompany, 144NLRB 204, aftd. 353 F.2d 494 (C A 1),centdenied383 U S 958.for finding appropriate the unit of engineeringdivision employees are equally applicable to the unit sought in the presentcase TheBoard said inWarrenIn all the circumstances of this case, the absence of any bargaininghistoryand the fact that the engineering division is a distinctadministrative subdivisionof the employerhaving a functional base ofmaintenance,construction and utility work and employing primarilyskilled employees who work out of their respective craft shops and donot work directly in the productive process, we agree. that such unitisappropriate for collective bargaining purposes In reaching thisresult we are not unmindfulof the factthat there is some overlapping ofwork skills among some of the employees doing maintenance work inthe productions divisions and some of the lesser skilled employees in theengineeringdivisionHowever,we do not believe that in thecircumstances of this case this factor is sufficient to destroy thehomogenity and mutuality of interests of employees in the engineeringdivisionFrom the present record it appears that despite the integrated nature of theEmployer's operation,themaintenance function is separately identifiableThe maintenance department, while located in various sections of theEmployer's operationto facilitateefficient service to the production areastheyaccommodate,neverthelessareseparateand apart from theproduction areasThe maintenance employees are, with only minorexception,under the separatemaintenance supervision and do notinterchange with production employeesAdditionally, it appears that theypossess in the aggregate complex, skills not possessed by productionemployeesFurther, at times when the maintenance employees work inconjunctionwithproduction employees, the function performed byproduction employees is for the greater part only incidentalto regularlyassigned production tasks, and where this is not the case it appears that theassistance rendered to the maintenance employees by production employeesisof the simplest kind requiring little or no maintenance skillAccordingly,Ifind that the maintenance employees constitute a unitappropriate for collective-bargaining within the meaning of Section 9(b) oftheActMyers Drum Company,165 NLRB No 107.CrownSimpsonPulp Company.163NLRB No 109,Gerber Products Company.162NLRB No. 14.'Three election eligibility lists, containing the names and addresses of alleligible voters,must be filed with the Regional Director within seven (7)days of the date of this Decision and Direction of Election The RegionalDirector shall make the list available to all parties to the election In orderto be timely filed, such list must be received in the RegionalOffice, The120 Building,120Delaware Avenue, Buffalo, New York 14202, on orbeforeMarch 29, 1968. Under Board directives,no extension of time tofile this listmay be granted except in extraordinary circumstances, norshall the filing of a request for review operate to stay the filing of such listFailure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filedExcelsiorUnderwearInc., 156 NLRB 1236.The Intervenor reserved decision on whether it wished to appear on theballot in the event a unit limited to maintenance employees was foundappropriate In the event Intervenor should decide to appear on the ballot, ALCAN ALUMINUM CORPORATION369thenthose eligiblesiall votewhether they desire tobe represented forcollectivebargainingpurposesbyLocalUnion 328,InternationalBrotherhood of ElectricalWorkers, AFL-CIO, United Steelworkers ofAmerica, AFL-CIO, or by neither.SECOND SUPPLEMENTAL DECISIONAND DIRECTION OF ELECTIONOn March 22, 1968, the undersigned issued hisDecisionandDirectionofElectioninCase3-RC-4364.On April 3, 1968, the Intervenortherein,United Steelworkers of America. AFL-CIO,filed its request. for review with the National LaborRelationsBoard,andonApril4,1968,theEmployer filed its request for review of the saidDecision.On April 9, 1968, the United Steelworkers ofAmerica,AFL: CIO, filed its petition in Case3-RC-4403, involvingalargerunitbutoneencompassing the unit set forth in the Decisionmentioned above.On April 12. 1968, the undersigned issued aSupplemental Decision, Order Consolidating Casesand Notice of Hearing, wherein; the requests forreviewwereconsideredasmotionsforreconsideration, the original Decision and Directionof Election in Case 3-RC-4364 was rescinded. andtheabove-namedcaseswereconsolidatedforhearing and decision.However,inlieuofahearing, the partiesstipulated and agreed that the record testimony andexhibits received at the hearing on February 20.1968 in Case 3-RC-4364. together with documentssubsequentlysubmittedbytheparties,'wouldconstitute the record herein. All parties have filedsupplementalbriefswhichhavebeendulyconsidered.In its supplemental brief Local Union 328,InternationalBrotherhood of ElectricalWorkers,AFL-CIO, hereinafter called IBEW, contends thatthe petition of the Steelworkers in Case 3-RC-4403was untimely filed and, therefore, requests that saidpetition bedismissed.However, no valid issues, e.g.,contract bar or expanding unit, have been raisedwithrespecttothequestionconcerningrepresentation, as raised by the Steelworkers, and,accordingly. the request of the IBEW is denied. Cf.,Myers Drum Company,165 NLRB No. 107.In its supplemental brief the Steelworkers contendthatan electionshould be directed only in theproduction and maintenanceunitand. therefore,urges that the petition of the IBEW in Case3-RC-4364 should be dismissed. For reasons setforth below, I find nomerit in thiscontention, andthe request to dismiss is denied.In support of their arguments that, on the basis ofthe record herein, a production and maintenance'These documents consist of a request for review filed in Case3-RC-4364 by the UnitedSteelworkers of America,AFL-CIO(hereinaftercalled the Steelworkers),a request for review filed in Case3-RC-4364 bythe Employer,the petition filed by the SteelworkersinCase 3-RC-4403.and the relatedofficialdocumentsunit is the only appropriate unit, the Steelworkersand the Employer rely, in large measure, upon suchpost-Mallinckrodt2cases as:Wah Chang AlbanyCorp.,171NLRB No.47;Molony Electric Co.,169NLRB No. 66; andGeneral Foods Corp.,166NLRB No. 126. All these cases involved petitionsforseverancefrom established or historic productionandmaintenance units, and the petitions thereinwere dismissed on the grounds that the units soughtforseverancewereinappropriateunderthestandards set forth inMallinckrodt.Hereinweareconcernedwiththeunitcomposition where there has been no history ofcollective bargaining. In the circumstances of initialorganizationandwhere the record shows thatmaintenance employees are readily identifiable as agroup apart from the production employees, theBoard has found that the maintenance employeesmay constitute a separateunitif they so desire.MyersDrum,supra,CrownSimpsonPulpCompany,163NLRB No. 109;AmericanCyanamid Company,131NLRB 909.In further support of theirunitpositions, both theSteelworkers and the Employer have citedDundeeCement Company,170NLRB No. 66.Dundeeisdistinguishable from the instant case. InDundeethemaintenanceemployees spend about 75 percent oftheir time in troubleshooting assignments whichwere integratedwith the employer's automatedcement manufacturing process. In the instant case,most of the occasions when maintenance andproduction employees may work side-by-side. orinterchangeably on the same project, are planned,regular and foreseeably recurrent. In the main, thesesituationsoccur during the periodic rebuilding offurnaces, during the annual slack period when themill is operated on a four-day production schedule,and during the weekly full-day shutdown of the 100inch mill.Ihave reviewed the entire record herein, and find,for the reasons stated in my original Decision datedM arch22,1968.thattheidentityofthemaintenanceemployeesisnotobscuredorobliteratedbyafusionoffunctions in theproduction process, but, rather, these employees arereadily identifiable as a group whose similarity of_functions and skills creates a community of interestapart from the production employees and, therefore,theymay constitute a separate bargaining unit iftheysodesire.AmericanCyanamid,CrownSimpson Pulp, supra;Cf.International Paper Co.,171 NLRB No. 89.In view of this determination, I shall make nofinal unit determination at this time, but shall directseparate elections in the following voting groups atthe Employer's Oswego (Scriba), New York plant,excludingfrom each group all office clericalemployees,professionalemployees,guardsand'MallinckrodiChemicalWorks, UraniumDivision,162 NLRB No 48 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors as defined in the Act:Voting Group (A):Allmaintenance departmentemployees, excluding all other employees, guardsand supervisors as defined in the Act.VotingGroup (B):Allproduction employees,excludingofficeclericalemployees,professionalemployees,maintenancedepartmentemployees,guards, and supervisors as defined in the Act.If a majority of the employees in voting group(A) select the IBEW, they will be deemed to haveindicatedtheirdesiretoconstituteaseparatebargainingunit,and the undersigned RegionalDirector will issue a certification of representative tosuch organization for such group, which, under thesecircumstances, is found to be an appropriate unit forpurposesofcollectivebargaining.If,inthosecircumstances, a majority of the employees in votinggroup(B)electtoberepresentedbytheSteelworkers then a certification of representativewillissueforaseparateunitofproductionemployees, which, in the circumstances, is found tobe appropriate.However, if a majority of theemployees in voting group (A) do not vote for theIBEW, such group will appropriately be included inthe unit with the employees in voting group (B) andtheir votes will be pooled with those of voting group(B).'A certification of representative will issue tothe Steelworkers if selected by a majority of theemployees in the pooled group of production andmaintenance employees which, in the circumstances,is found to be a unit appropriate for the purposes ofcollectivebargaining.Inallotherevents,theundersignedRegionalDirectorwillissueacertification of results of the election as appropriatein the circumstances.[Direction of Elections' omitted from publication.]'Pooled votes shall be tallied as follows.Votes for IBEW shall becounted as valid votes,but neither for nor againstthe Steelworkers. Allother votesare to be accordedtheir face value, whether for representationby the Steelworkersor forno unionThree electioneligibility lists containing the names and addresses of allthe eligible voters, mustbe filed withthe Regional Director within seven(7) days of thedate of this Second Supplemental Decision and Direction ofElectionThe Regional Director shall make the list available to all partiesto the election In order tobe timely filed,such lists must be received intheRegionalOffice,The120 Building,120 DelawareAvenue,Buffalo,New York 14202, on or beforeJune 13,1968. UnderBoard directives, noextension of time to file this listmay begranted except in extraordinarycircumstances,nor shall the filing of a request for review operate to staythe filing of such list.Failure tocomply withthis requirement shall begrounds for setting aside the electionwheneverproper objectionsare filedExcelsior UnderwearInc,156NLRB 1236